


Exhibit 10.6


Name:
[●]
Number of Shares of Stock subject to Option:
[●]
Price Per Share:
$[●]
Date of Grant:
[●]



SURGERY PARTNERS, INC.
2015 OMNIBUS INCENTIVE PLAN
NON-EMPLOYEE DIRECTOR NON-STATUTORY STOCK OPTION AGREEMENT


This agreement (the “Agreement”) evidences a stock option granted by Surgery
Partners, Inc. (the “Company”) to the undersigned (the “Optionee”), pursuant to
and subject to the terms of the Surgery Partners, Inc. 2015 Omnibus Incentive
Plan (as amended from time to time, the “Plan”).


1.Grant of Stock Option. The Company grants to the Optionee on the date set
forth above (the “Date of Grant”) an option (the “Stock Option”) to purchase, on
the terms provided herein and in the Plan, the number of shares of Stock set
forth above (the “Shares”) with an exercise price per Share as set forth above,
in each case subject to adjustment pursuant to Section 7 of the Plan in respect
of transactions occurring after the date hereof.
The Stock Option evidenced by this Agreement is a non-statutory option (that is,
an option that does not qualify as an incentive stock option under Section 422
of the Code) and is granted to the Optionee in connection with the Optionee’s
service as a Director.


2.    Meaning of Certain Terms. Except as otherwise defined herein, all
capitalized terms used herein have the same meaning as in the Plan.
3.    Vesting; Method of Exercise; Treatment of the Stock Option upon Cessation
of Board Service.
(a)
Vesting. As used herein with respect to the Stock Option or any portion thereof,
the term “vest” means to become exercisable and the term “vested” as applied to
any outstanding Stock Option (or any portion thereof) means that the Stock
Option is then exercisable, subject in each case to the terms of the Plan.
Unless earlier terminated, forfeited, relinquished or expired, the Stock Option
will vest as to [●] of the Shares subject to the Stock Option on each of [●].
The number of Shares that vest on any of the foregoing dates will be rounded
down to the nearest whole Share, with the Stock Option becoming vested as to
100% of the Shares on the final vesting date. Notwithstanding the foregoing,
Shares subject to the Stock Option shall not vest on any vesting date unless the
Optionee has remained in continuous service as a Director (or other service
provider to the Company) from the Date of Grant until such vesting date.

(b)
Exercise of the Stock Option. No portion of the Stock Option may be exercised
until such portion vests. Each election to exercise any vested portion of the
Stock Option will be subject to the terms and conditions of the Plan and shall
be in writing, signed by the Optionee or a permitted transferee, if any (or in
such other form as is acceptable to the Administrator). Each such exercise
election must be received by the Company at its principal office or by such
other party as the Administrator may prescribe and be accompanied by payment in
full as provided in the Plan. The exercise price may be paid (i) by cash or
check acceptable to the Administrator, (ii) to the extent permitted by the





--------------------------------------------------------------------------------



Administrator, through a broker-assisted cashless exercise program acceptable to
the Administrator, (iii) by such other means, if any, as may be acceptable to
the Administrator, or (iv) by any combination of the foregoing permissible forms
of payment. In the event that the Stock Option is exercised by a person other
than the Optionee, the Company will be under no obligation to deliver the Shares
unless and until it is satisfied as to the authority of such person to exercise
the Stock Option and compliance with applicable securities laws. The latest date
on which the Stock Option or any portion thereof may be exercised will be the
10th anniversary of the Date of Grant (the “Final Exercise Date”). If the Stock
Option is not exercised by the Final Exercise Date, the Stock Option or any
remaining portion thereof will thereupon immediately terminate.
(c)
Treatment of the Stock Option upon Cessation of Board Service. If the Optionee’s
service as a Director ceases, the Stock Option, to the extent not already vested
will be immediately forfeited, and any vested portion of the Stock Option that
is then outstanding will be treated as follows:

(i)    Subject to clauses (ii) below, the Stock Option to the extent vested
immediately prior to the cessation of the Optionee’s service as a Director, will
remain exercisable until the earlier of (A) three months following the date of
such cessation of service and (B) the Final Exercise Date, and except to the
extent previously exercised as permitted by this Section 3(c)(i) will thereupon
immediately terminate.
(ii)    Subject to clause (iii) below, the Stock Option, to the extent vested
immediately prior to the cessation of the Optionee’s service as a Director due
to his or her death, will remain exercisable until the earlier of (A) one year
following the date of such cessation of service and (B) the Final Exercise Date,
and except to the extent previously exercised as permitted by this Section
3(c)(ii) will thereupon immediately terminate.
4.    Forfeiture; Recovery of Compensation.
(a)
The Administrator may cancel, rescind, withhold or otherwise limit or restrict
the Stock Option at any time if the Optionee is not in compliance with all
applicable provisions of this Agreement and the Plan.

(b)
By accepting the Stock Option, the Optionee expressly acknowledges and agrees
that his or her rights and those of any permitted transferee of the Stock
Option, under the Stock Option, including to any Stock acquired under the Stock
Option or proceeds from the disposition thereof, are subject to Section 6(a)(5)
of the Plan (including any successor provision). Nothing in the preceding
sentence shall be construed as limiting the general application of Section 8 of
this Agreement.

5.    Transfer of Stock Option. The Stock Option may not be transferred except
as expressly permitted under Section 6(a)(3) of the Plan.
6.    Certain Tax Matters. The Optionee shall be responsible for satisfying and
paying all taxes arising from or due in connection with respect to the exercise
of, and the delivery of Shares under, this Stock Option. The Company and its
subsidiaries shall have no liability or obligation related to the foregoing.
7.    Effect on Service. Neither the grant of the Stock Option, nor the issuance
of Shares upon exercise of the Stock Option, will give the Optionee any right to
continue as a Director of, or other service provider to, the Company or any of
its Affiliates, or affect the right of the Company’s shareholders to take

-2-



--------------------------------------------------------------------------------



any action permitted by law in respect of the removal of such Optionee as a
Director at any time, or affect any right of such Optionee to resign from
service at any time.
8.    Provisions of the Plan. This Agreement is subject in its entirety to the
provisions of the Plan, which are incorporated herein by reference. A copy of
the Plan as in effect on the Date of Grant has been furnished to the Optionee.
By acceptance of the Stock Option, the Optionee agrees to be bound by the terms
of the Plan and this Agreement. In the event of any conflict between the terms
of this Agreement and the Plan, the terms of the Plan shall control.
9.    Acknowledgements. The Optionee acknowledges and agrees that (i) this
Agreement may be executed in two or more counterparts, each of which shall be an
original and all of which together shall constitute one and the same instrument,
(ii) this agreement may be executed and exchanged using facsimile, portable
document format (PDF) or electronic signature, which, in each case, shall
constitute an original signature for all purposes hereunder and (iii) such
signature by the Company will be binding against the Company and will create a
legally binding agreement when this Agreement is countersigned by the Optionee.
[The remainder of this page is intentionally left blank]

-3-



--------------------------------------------------------------------------------





IN WITNESS WHEREOF, the Company has caused this Agreement to be executed by its
duly authorized officer.




SURGERY PARTNERS, INC.




By:___________________________
Name:     
Title:    
Dated:


Acknowledged and Agreed:




By_______________________
[Optionee’s Name]






 


